The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 19-24, 26-27 of Copending Application No. 17/274,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding Claim 1:
Copending application 17/274,703 teaches all the claimed limitations of the pending patent application 17/275,559. While the claims are not identical, the claims of the patent application are clearly anticipated by the claims of Copending application 17/274,703 as the Copending application fully encompasses the claims of the patent application, in addition to added features such as the second circuit breaker disposed between a second output end of any of the plurality of first power conversion devices and the second bus line.
Regarding Claim 16:
Copending application 17/274,703 teaches all the claimed limitations of the pending patent application 17/275,559. While the claims are not identical, the claims of the patent application are clearly anticipated by the claims of Copending application 17/274,703 as the Copending application fully encompasses the claims of the patent application, in addition to added features such as the plurality of second circuit breakers disposed between a second output ends and the bus line, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
PATENT APPLICATION 17/275,559
COPENDING APPLICATOIN 17/274,703
CLAIM 1: A power supply device, comprising:
at least one first power conversion device to convert power supplied from at least one
power supply source into DC power;
at least one second power conversion device to convert the DC power into driving power
to supply the driving power to a load;

a circuit breaker disposed between a power end, to which an output end of the first
power conversion device and an input end of the second power conversion device are connected,
and a bus line connected to the power end such that the DC power flows therethrough,
wherein the circuit breaker is opened or closed depending on a state of at least one of the
DC power, the driving power, the at least one first power conversion device, and the load, to
connect or disconnect the DC power between the power end and the bus line.
CLAIM 1: A power supply device, comprising: 
a 
at least one second power conversion device to convert the DC power into driving power to supply the driving power to a load; 
a 

CLAIM 2: The power supply device of claim 1, wherein the at least one power supply source comprises a first Alternating-Current (AC) power source and a second AC power source to supply AC power.

CLAIM 2: The device of claim 1, wherein the plurality of power supply sources comprises a first Alternating-Current (AC) power source and a second AC power source to supply AC power.

CLAIM 3: The power supply device of claim 2, wherein the at least one power supply
source further comprises: a battery to store the DC power therein, and wherein the DC power stored in the battery is supplied to the first power conversion device while the supply of the DC power is restored in case where the supply of the DC power to the second power conversion device is interrupted.
CLAIM 3: The device of claim 2, wherein the plurality of power supply sources further comprises: a battery to store DC power therein, and wherein the DC power stored in the battery is supplied to the first power conversion devices while the supply of the DC power is restored in a case where the supply of the DC power to the second power conversion device is interrupted.
CLAIM 4: The power supply device of claim 3, wherein the case where the supply of
the DC power is interrupted corresponds to at least one of a case where power supply of the first AC power source and the second AC power source is interrupted, and a case where an operation of the at least one first power conversion device receiving power from the first AC power source and the second AC power source is stopped.
CLAIM 4: The device of claim 3, wherein the case where the supply of the DC power is interrupted corresponds to at least one of a case where power supply of the first AC power source and the second AC power source is interrupted, and a case where operations of the plurality of first power conversion device receiving power from the first AC power source and the second AC power source are stopped.
CLAIM 5: The power supply device of claim 3, wherein the battery uninterruptibly
supplies the stored power to the at least one first power conversion device until the supply of the DC power is restored in a switching manner after the supply of the DC power is interrupted.
CLAIM 5:The device of claim 3, wherein the battery uninterruptibly supplies the stored
power to the plurality of first power conversion devices until the supply of the DC power is restored in a switching manner after the supply of the DC power is interrupted.
CLAIM 6: The power supply device of claim 3, wherein the at least one first power
conversion device comprises:
first to third conversion devices connected to the first AC power source, the battery, and
the second AC power source, respectively, to receive power from the connected power sources.
CLAIM 6: The device of claim 3, wherein the plurality of first power conversion devices
comprises:
first to third conversion devices connected to the first AC power source, the battery, and
the second AC power source, respectively, to receive power from the connected power sources.
CLAIM 7: The power supply device of claim 6, wherein the at least one first power
conversion device is configured such that any one of the first to third conversion devices is
operated to supply the DC power to the second power conversion device.
CLAIM 7: The device of claim 6, wherein the plurality of first power conversion devices
supplies the DC power to the second power conversion device as one of the first to third conversion devices operates.
CLAIM 8: The power supply device of claim 7, wherein the at least one first power
conversion device is configured such that, in a case where power supply of any one conversion
device that supplies the DC power to the second power conversion device 1s interrupted, the DC
power is supplied to the second power conversion device through another conversion device other than the one conversion device.
CLAIM 8: The device of claim 7, wherein the plurality of first power conversion devices is configured such that, in a case where power supply of any one conversion device that supplies the DC power to the second power conversion device is interrupted, the DC power is supplied to the second power conversion device through another conversion device other than the one conversion device.
CLAIM 9: The power supply device of claim 8, wherein the case where the power supply of the one conversion device is interrupted corresponds to a case where a fault state is
detected from at least one of the one conversion device, a power supply source connected to the
one conversion device, and a rating of the DC power.
CLAIM 9: The device of claim 8, wherein the case where the power supply of the one conversion device is interrupted corresponds to a case where fault conditions have occurred in at
least one of the one conversion device, a power supply source connected to the one conversion
device, and a rating of the DC power.
CLAIM 10: The power supply device of claim 8, wherein the at least one first power
conversion device is configured such that the DC power is supplied to the second power
conversion device through the second conversion device while the one conversion device is switched to the another conversion device.
CLAIM 10:The device of claim 8, wherein the plurality of first power conversion devices is configured such that the DC power is supplied to the second power conversion device through the second conversion device while the one conversion device is switched to the another conversion device.
CLAIM 11: The power supply device of claim 3, wherein the state of the at least one corresponds to at least one of a case where the DC power is changed from an initial state, a case
where the driving power is changed from an initial state, a case where an operating state of the at least one first power conversion device is changed, and a case where a driving state of the load is changed.
CLAIM 11: The device of claim 3, wherein the state of the at least one corresponds to
at least one of a case where the DC power is changed from an initial state, a case where the driving power is changed from an initial state, a case where operating states of the plurality of first power conversion devices is changed, and a case where a driving state of the load is changed.
CLAIM 12: The power supply device of claim 3, wherein the circuit breaker is closed
when connecting the DC power between the power end and the bus line, and opened when
disconnecting the DC power between the power end and the bus line.
CLAIM 12: The device of claim 3, wherein the first circuit breaker is closed when
connecting the DC power between the power end and the bus line, and opened when disconnecting the DC power between the power end and the bus line.
CLAIM 14: The power supply device of claim 13, wherein the circuit breaker is closed to connect the power end to the bus line such that the DC power flows from the bus line to the power end so as to be supplied to the second power conversion device, when power supply of conversion devices connected to the first AC power source and the second AC power source is interrupted.
CLAIM 13: The device of claim 12, wherein the first circuit breaker is closed to connect
the power end and the bus line such that the DC power is allowed to flow from the bus line to the power end so as to be supplied to the second power conversion device, when the power supply of conversion devices connected to the first AC power source and the second AC power source is interrupted.
CLAIM 15: The power supply device of claim 14, wherein a conversion device connected to the battery supplies the DC power to the second power conversion device until the
DC power is supplied to the second power conversion device through the bus line after the power supply of the conversion devices connected to the first AC power source and the second AC power source is interrupted.
CLAIM 14: The device of claim 13, wherein a conversion device connected to the battery supplies the DC power to the second power conversion device until the DC power is
supplied to the second power conversion device through the bus line after the power supply of the conversion devices connected to the first AC power source and the second AC power source is interrupted.
CLAIM 16: A power supply system, comprising:
a plurality of power panels to convert power supplied from at least one power source
into DC power, convert the DC power into driving power of a load, and supply the driving power to the load; 
a bus line connected to power ends through which the DC power is input and output in
the plurality of power panels, respectively, such that the DC power converted in the plurality of
power panels flows therethrough; and
a plurality of circuit breakers disposed between the power ends and the bus line, respectively,
wherein the plurality of circuit breakers is opened or closed depending on an operating
state of at least one of the plurality of power panels, so as to connect or disconnect the DC power between the power ends and the bus line.
CLAIM 19: A power supply system, comprising:
a plurality of power panels to convert power supplied from 
supply source
a bus line connected to power ends through which the DC power is input from the plurality
of power panels, and 
a plurality of 
respectively; 


wherein the plurality of 
DC power between the power ends and the bus line



CLAIM 17: The power supply system of claim 16, wherein the at least one power supply source comprises:
a first Alternating-Current (AC) power source and a second AC power source to supply
AC power; and a battery power source to store the DC power and supply the stored power to the plurality of power panels while power supply of the first AC power source and the second AC power source is restored in a switching manner, when the power supply of the first AC power source and the second AC power source is interrupted, and wherein the battery power source uninterruptibly supplies the stored power to the plurality of power panels until the power supply is restored in the switching manner after the power supply is interrupted.
CLAIM 20: The system of claim 19, wherein the plurality of power supply sources comprises:
a first Alternating-Current (AC) power source and a second AC power source supplying
AC power; and a battery power source to store DC power and supply the stored power to the plurality of power panels while power supply of the first AC power source and the second AC power source is restored in a switching manner, when the power supply of the first AC power source and the second AC power source is interrupted, and wherein the battery power source uninterruptibly supplies the stored power to the plurality of power panels until the power supply is restored in the switching manner after the power supply is interrupted.
CLAIM 18: The power supply system of claim 17, wherein each of the plurality of
power panels comprises:
at least one first power conversion device to convert the power supplied from the at least
one power supply source into the DC power; and
a second power conversion device to convert the DC power supplied from the at least
one first power conversion device into the driving power and supply the driving power to the load.
CLAIM 21: The system of claim 20, wherein each of the plurality of power panels comprises:
a plurality of first power conversion devices to convert power supplied from the plurality
of power supply sources, respectively, into the DC power; and a second power conversion device to convert the DC power supplied from the plurality of first power conversion devices into the driving power and supply the driving power to the load.
CLAIM 19: The power supply system of claim 18, wherein the plurality of power panels supplies the DC power to the second power conversion device through any one of the at least one first power conversion device according to a state of the at least one power supply source.
CLAIM 22: The system of claim 21, wherein the plurality of power panels is configured
such that the DC power is supplied to the second power conversion device through any one of the
plurality of first power conversion devices according to states of the plurality of power supply sources.
CLAIM 20: The power supply system of claim 19, wherein the plurality of power panels is configured such that, in case where power supply of any one conversion device that
supplies the DC power to the second power conversion device is interrupted, the DC power is supplied to the second power conversion device through another conversion device other than the one conversion device.
CLAIM 23: The system of claim 22, wherein the plurality of power panels is configured
such that, in a case where power supply of any one conversion device that supplies the DC power to the second power conversion device is interrupted, the DC power is supplied to the second power conversion device through another conversion device other than the one conversion device.
CLAIM 21: The power supply system of claim 20, wherein the at least one first power
conversion device is configured such that the DC power is supplied to the second power
conversion device through a conversion device which receives power from the battery power
source, while the one conversion device 1s switched to the another conversion device.
CLAIM 24: The system of claim 23, wherein the plurality of first power conversion
devices is configured such that the DC power is supplied to the second power conversion device
through a conversion device which receives power from the battery power source, while the one conversion device is switched to the another conversion device.
CLAIM 22: The power supply system of claim 17, wherein the plurality of circuit breakers is configured such that a circuit breaker of one power panel interrupted in power supply
and a circuit breaker of a power panel adjacent to the interrupted power panel are closed to
connect the interrupted power panel and the adjacent power panel to the bus line so as to supply the DC power from the adjacent power panel to the interrupted power panel through the bus line, when the power supply of the one power panel of the plurality of power panels is interrupted.
CLAIM 26: The system of claim 25, wherein the plurality of first and second circuit
breakers is configured such that a first circuit breaker of one power panel interrupted in power supply and a second circuit breaker of a power panel adjacent to the interrupted power panel are  closed to connect the interrupted power panel and the adjacent power panel to the bus line so as to supply the DC power from the adjacent power panel to the interrupted power panel through the bus line, when the power supply of the one power panel of the plurality of power panels is interrupted.
CLAIM 23: The power supply system of claim 22, wherein the interrupted power panel is configured such that the DC power is supplied through a conversion device connected to
the battery power source until the DC power is supplied from the adjacent power panel after the power supply is interrupted.
CLAIM 27: The system of claim 26, wherein the interrupted power panel is configured
such that the DC power is supplied through a conversion device connected to the battery power source until the DC power is supplied from the adjacent power panel after the power supply is interrupted.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first conversion device 210, 310, 410, second power conversion device 220, 320, 420, circuit breaker 230, 330, 430, and control unit 240, 340, 440 mentioned in applicant’s published disclosure at par [0227]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 12-14, 16, 17 are objected to because of the following informalities:  
Claim 1 recites “wherein the circuit breaker is opened or closed depending on a state….to connect or disconnect the DC power between the power end and the bus line”, which is narrative language that does not  properly recite how the circuit breaker is opened or closed (i.e. by a controller) and why is it opened or closed (i.e. the controller sensing or monitoring the state that dictates controlling the breaker in an opened or closed state). Thus, the applicant is encouraged to amend claim 1 to positively define a controller sensing/monitoring the state and the controller actively controlling the circuit breaker to be opened or closed depending on the result of the sensing/monitoring. 
Claim 1 recites a circuit breaker is disposed between the “power end” and “the bus line”. But the bus line is “connected to the power end”. This is incorrect. The bus line should be connected via the circuit breaker to the power end so that DC power flows from the power end to the bus line through the breaker.
Claim 5 recites “wherein the battery uninterruptibly supplies the stored power… until the supply of the DC power is restored in a switching manner…” It is noted that claim 5 is an apparatus claim and not a method of control claim; the recitation of “switching manner” does not properly recite the structure of switch(es), where they are located with respect to the AC power sources, and the manner in which they are controlled to restore the power supply.
Claims 12-14 recite “wherein the circuit breaker is closed when connecting the DC power…”, “wherein the circuit breaker is closed to connect the power end…”, “wherein the circuit breaker is closed to connect the power end to the bus line…”, respectively. As noted in claim 1, this is descriptive language of the structure of a circuit breaker (i.e. to open and close) and does not properly recite how the circuit breaker is closed. The applicant is encouraged to amend the claims to recite that the controller is configured to close the circuit breaker.
Claim 16 recites the narrative language “wherein the plurality of circuit breakers is opened or closed depending on an operating state… so as to connect or disconnect the DC power…”; however, similar to claim 1, this language is descriptive of the functionality of the structure of circuit breakers (i.e. they open or close to connect or disconnect) and does not properly recite how the circuit breakers are controlled (i.e. by a controller) and in response to what (i.e. the controller sensing/monitoring specific states of the plurality of power panels). Thus, the applicant is encouraged to amend the claim to positively define a controller that carries out the sensing/monitoring of the state of the panels and accordingly controlling the plurality of circuits breakers.
Claim 17 recites “…while power supply of the first AC power source and the second AC power source is restored in a switching manner…” and “…until the power supply is restored in the switching manner…” It is noted that claim 17 is an apparatus claim and not a method claim; the recitation of “switching manner” does not properly recite the structure of switch(es), where they are located with respect to the AC power sources, and the manner in which they are controlled to restore the power supply. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections	 set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Nomura et al. (JPH11266532 A) in view of Chen et al. (2014/0240880 A1).
	Regarding Claim 1,
Nomura (fig.2) teaches a power supply device, comprising:
at least one first power conversion device (26A) to convert power supplied from at least one power supply source (1A) into DC power (par [20]);
at least one second power conversion device (8A, 16A, 31A) to convert the DC power into driving power to supply the driving power to a load (pars [25-26]);
a circuit breaker (25) disposed between a power end, to which an output end of the first
power conversion device (26A) and an input end of the second power conversion device (8A, 16A, 31A) are connected (see fig.2; node/power end between an output of 26A and input to 8A, 16A, 31), and a bus line connected to the power end (bus line is at the bottom half/second end after breaker 25 that is connected to the power end via 25) such that the DC power flows therethrough (see fig.2, the top and bottom halves of bus line 28 is DC- thus, when breaker 25 is closed, the DC power flows therethrough. Note: “such that” the DC power flows therethrough does not impart any new structure besides the claimed circuit breaker between the power end the bus line. Since Nomura teaches the correct location of the claimed circuit breaker, it completes the “such that” language),
	wherein the circuit breaker (25) is opened or closed to connect or disconnect the DC power between the power end and the bus line (fig.2, par [31]; Nomura teaches the structure of the circuit breaker 25, which structurally has the functionality to open or close- when circuit breaker 25 is open, the DC power between the power end and the bus line at the bottom half after circuit breaker 25 is disconnected and when the circuit breaker is closed, the DC power is connected between the power end and the bus line).
	Nomura does not explicitly disclose the circuit breaker is opened or closed depending on a state of at least one of the DC Power, the driving power, the atleast one first power conversion device, and the load. 
	Chen (fig.2 or fig.5), however, teaches the circuit breaker (“CB3”) is opened or closed depending on a state of at least one of the DC power (pars [3 and/or 74]; loss of power supply/DC power to DC bus 1), the driving power, the at least one first power conversion device (par [74]; if the rectifier R1 connected to DC bus 1 fails), and the load, to connect or disconnect the DC power between the power end and the bus line (pars [3 and/or 74]; Chen teaches CB3 connecting, when it is closed, the DC power between the power end and bus line/DC bus 2 and disconnecting, when it is open, the DC power between the power and the bus line/DC bus 2). Note: the recitation of “at least one of” requires one to be shown in the prior art and not all. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomura to that of Chen, because Nomura is silent as to how/when/why circuit breaker 25 is controlled and would look to Chen’s teachings to control the circuit breaker to be open when the top half of Nomura’s system is capable of supplying power on its own to the load or would obviously control the circuit breaker to be closed to connect the second half of Nomura’s system to maintain normal operation to the load in a situation where the DC power supplied from the top half of Nomura’s system is lost or fails.
 Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Nomura et al. (JPH11266532 A) in view of Chen et al. (2014/0240880 A1) in further view of Settemsdal (2013/0313894 A1).
	Regarding Claim 2,
Modified Nomura teaches the claimed subject matter in claim 1 and further teaches the at least one power supply source comprises a first Alternating-Current (AC) power source (fig.2, Generator 1A is AC source) and an emergency AC source (fig.2, 2A) not a part of the main “at least one power source”.
Modified Nomura does not explicitly disclose the at least one power supply source has a second AC power source.
Settemsdal (fig.2), however, teaches it is known in the art for the at least one power supply source (15) to have a second AC power source (52, “G2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to further add a second AC power source to the at least one power source for redundancy purposes of the main first AC power source as is well known and well-within the level of ordinary skill in the art.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches wherein the atleast one power supply source comrpises a battery to store the DC power therein (Nomura, fig.2, item 29A and Settemsdal, fig.2, item 11), and wherein the DC power stored in the battery is supplied to the first power conversion device while the supply of the DC power is restored in case where the supply of the DC power to the second power conversion device is interrupted (Settemsdal, pars [37, 93]; battery 11 supplies power to the corresponding bidirectional converter 13 (shown in fig.4) connected to it which is part of the “first power conversion device” while the supply of the DC power from the main supply 15 is being restored in the case that the main supply 15 to the second power conversion device 33 is interrupted)).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the case where the supply of the DC power is interrupted corresponds to at least one of a case where power supply of the first AC power source and the second AC power source is interrupted (Nomura, fig.2, par [24]; first AC source 1A failure, and Settemsdal, fig.2, pars [37, 57, 67, 74]; the main power supply 15 being interrupted/blackout includes G1 and G2), and a case where an operation of the at least one first power conversion device receiving power from the first AC power source and the second AC power source is stopped (this case is not required to be read into the claim, because of the “at least of” recitation).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the battery uninterruptibly supplies the stored power to the at least one first power conversion device until the supply of the DC power is restored in a switching manner after the supply of the DC power is interrupted (Nomura, fig.2, breaker 3A and Settemsdal, fig.2, pars [37, 57, 85, 93];  The combination teaches the battery uninterruptibly/continuously supplies the stored power until the supply of the DC is restored in a switching manner noting that Nomura shows the first AC source 1A has a breaker 3A and Settemsdal teaches first and second sources have breakers that are opened when in failure condition/DC power supply is interrupted and closed when restored- this is “in a switching manner”).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the at least one first power conversion device comprises: first to third conversion devices connected to the first AC power source (Nomura, fig.2, first AC power source 1A connected to first conversion device 26A and Settemsdal, fig.2, first AC source 51 connected to first conversion device 32 on the left), the battery (Settemsdal, fig.2, par [93], battery 11 connected to bidirectional converter 13 as shown in fig.4), and the second AC power source, respectively, (Settemsdal, fig.2, second AC source 52 connected to second conversion device 32 on the right)) to receive power from the connected power sources (combination of references; during normal operation, the first and second conversion devices receive power from the connected power sources and upon a failure in the sources, a bidirectional converter receives power from the battery).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein the at least one first power conversion device is configured such that any one of the first to third conversion devices is operated to supply the DC power to the second power conversion device (Nomura, fig.2, first conversion device 26A is operated to supply the DC power to the second conversion, and Settemsdal, fig.2, first and second conversion devices 32 operated to supply the DC power to the second conversion device 33 during normal operation and third conversion device 13 operated to supply the DC power to second conversion device 33 when there is failure/blackout of the main power supply).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the at least one first power conversion device is configured such that, in a case where power supply of any one conversion device that supplies the DC power to the second power conversion device is interrupted (Nomura, fig.2, par [24] and Settemsdal, fig.2, pars [37, 74, 85]; Nomura teaches the fault in AC power 1A/interruption of the first conversion device 26A and Settemsdal teaches fault in the main supply 15-“one or more generators” results in an interruption in any one of the conversion devices 32 that supply DC power to the second conversion device 33), the DC power is supplied to the second power conversion device through another conversion device other than the one conversion device (Settemsdal, fig.2, pars [37, 74, 85]; the second AC source G2 connected to the another conversion device 32 is redundant to the first AC source G1 of the one conversion device 32. Thus, when the DC power supply from the first conversion device 32 connected to G1 is interrupted, the another conversion device 32 belonging to G2 supplies DC power as it is redundant to the one conversion device).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein the case where the power supply of the one conversion device is interrupted corresponds to a case where a fault state is detected from at least one of (i.e. one or more) the one conversion device, a power supply source connected to the one conversion device (Nomura, fig.2, par [24] and Settemsdal, fig.2, pars [37, 74]), and a rating of the DC power.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein the at least one first power conversion device is configured such that the DC power is supplied to the second power conversion device through the second conversion device while the one conversion device is switched to the another conversion device (Settemsdel, pars [37, 85, 93]; DC power is supplied through bidirectional converter 13 of the battery 11 to second conversion device 33 while the one conversion device 32 is switched to the another conversion device 32 so that they/main power supply can be restored).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the state of the at least one corresponds to at least one of (i.e. one is required to be shown by the combination) a case where the DC power is changed from an initial state (Chen, pars [3 and/or 74]; loss of power supply/DC power to DC bus 1-changed from normal operation of DC power supply to a loss of DC power supply), a case where the driving power is changed from an initial state, a case where an operating state of the at least one first power conversion device is changed (Chen, par [74]; if the rectifier R1 connected to DC bus 1 fails- this is a change of the operating state of the first power conversion device), and a case where a driving state of the load is changed.
Note: the language in claim 11 is descriptive and not a narrowing language. There is no sensing or monitoring and active control as a result of said sensing/monitoring claimed. 
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the circuit breaker is closed when connecting the DC power between the power end and the bus line (Nomura, fig.2, breaker 25, par [31] and Chen, pars [3 and/or 74]; Chen teaches breaker CB3 is closed when connecting the DC power between the power end and bus line/DC bus 2), and opened when disconnecting the DC power between the power end and the bus line (Nomura, fig.2, breaker 25, par [31] and Chen, pars [3 and/or 74]; Chen teaches the breaker CB3 is open when disconnecting the DC power between the power and the bus line/DC bus 2).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the circuit breaker is closed to connect the power end to the bus line to output the DC power from the power end to the bus line (optional; written in the alternative) or from the bus line to the power end when the power supply of the at least one first power conversion devices is interrupted (Nomura, fig.2, breaker 25, par [31] and Chen, pars [3 and/or 74]; Chen teaches the breaker CB3 is closed to connect the power end to the bus line/DC bus 2 to output power from the bus line/DC bus 2 to the power end when the power supply of the at least one first power conversion device R1 is interrupted) or power supply of another power supply device connected to the bus line is interrupted (optional; written in the alternative).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the circuit breaker is closed to connect the power end to the bus line such that the DC power flows from the bus line to the power end so as to be supplied to the second power conversion device (Nomura, fig.2, breaker 25, par [31] and Chen, pars [3 and/or 74]; the combination teaches the circuit breaker is closed to connect the power end to bus line/DC bus line 2 so that DC power flows from DC bus line 2 to the power end so as to be supplied to the second power conversion device; for e.g. Nomura’s second conversion device 8A, 16A, 31A and/or Chen’s inverters connected to DC bus 1), when power supply of conversion devices connected to the first AC power source and the second AC power source is interrupted (combination of references; Chen, pars [3 and/or 74] and Settemsdal, fig.2, pars [37, 74]; Chen teaches supplying the DC power from the DC bus line 2 to the power end when the first AC power source is interrupted and Settemsdal teaches to start an auxiliary power supply similar to Chen’s auxiliary power supply from DC bus line 2 after the main power supply that includes first and second AC power sources are interrupted).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches wherein a conversion device connected to the battery supplies the DC power to the second power conversion device until the DC power is supplied to the second power conversion device through the bus line after the power supply of the conversion devices connected to the first AC power source and the second AC power source is interrupted (Nomura, fig.2, par [24], Chen, pars [3 and/or 74] and Settemsdal, fig.2, pars [37, 74]; Nomura teaches the battery 29A supplies the DC power to the second power conversion device after the power supply conversion device 26A is interrupted. Chen teaches supplying the DC power to the second power conversion device through the bus line/bus line 2 after the first power conversion device R1 fails/interrupted. Settemsdal teaches supplying the DC power from the battery bidirectional converter 13 until the main power supply 15 is restored or an auxiliary power supply is started.  Thus, the combination teaches the battery supplies the DC power to the second conversion devices connected to the load when the first and second AC sources are interrupted until either the main power supply is restored or DC power is supplied through the bus line when the circuit breaker is closed).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (2016/0248261 A1) in view of Belady et al. (2019/0350104 A1).
	Regarding Claim 16,
Tokuda (fig.1) teaches a power supply system, comprising:
a plurality of power panels (100, 200, 300, 400) to convert power supplied from at least one power source (for e.g. “commercial power source”) into DC power (commercial power source is converted into DC power through AC/DC 110, 210, 310, 410), convert the DC power into driving power of a load (load read on by “apparatus”, pars [25-26]), and supply the driving power to the load (pars [25-26]);
a bus line (600) connected to power ends (fig.1, bus line 600 is connected to power ends/filled in nodes between each of the batteries 130, 230, 330, 430 and their respective DC/DC converter) through which the DC power is input and output in the plurality of power panels, respectively (see fig.1, par [23]), such that the DC power converted in the plurality of power panels flows therethrough (see fig.1, pars [23, 28]; the double headed arrows show that DC power converted in the plurality of power panels “flows therethrough”); and
wherein depending on an operating state of at least one of the plurality of power panels, the DC power between the power ends and the bus line is supplied (pars [9, 23, 29-30, 36]; when an anomaly in one of the power panels occurs, DC power between the power ends and the bus line of a normal functioning power panel is supplied through the bus line 600 to the panel with an anomaly).
Tokuda does not explicitly disclose a plurality of circuit breakers disposed between the power ends and the bus line, respectively, wherein the plurality of circuit breakers is opened or closed so as to connect or disconnect the DC power between the power ends and the bus line.
Belady (for e.g. fig.8), however, teaches it is known in the art to have a plurality of circuit breakers (830, pars [15, 64]) disposed between the plurality of power panels (810-1, 810-2, 810-R, 810-5), wherein the plurality of circuit breakers (830) is opened or closed so as to connect or disconnect DC power between the power panels (pars [57, 58, 65]; the breakers SW is closed to connect the DC power between the power panels for power sharing or opened to disconnect the DC power sharing between the power panels ). 
Alternatively, Belady teaches it is known in the art to have a plurality of circuit breakers (830) disposed between power ends and the bus line, respectively (see fig.8, each circuit breaker 830 is between a power end to the left of the breaker 830 and a bus line to the right of the breaker 830), wherein the plurality of circuit breakers (830) is opened or closed so as to connect or disconnect the DC power between the power ends and the bus line (pars [57, 65]; the breaker SW is opened to connect the DC power between the power ends and the bus line to share power or opened to disconnect the DC power between the power ends and the bus line). 
Thus, the combination teaches modifying Tokuda so that a plurality of circuit breakers are disposed between Tokuda’s power ends and the shared bus line and the plurality of circuit breakers are opened or closed to connect or disconnect the power ends and the bus line depending on an operating state as taught by the combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tokuda to that of Belady of a plurality of circuit breakers in order to actively control when power is allowed to be input/output from/to the bus. This improves Tokuda, because Tokuda has no active control over power flow. 
Claim(s) 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (2016/0248261 A1) in view of Belady et al. (2019/0350104 A1) in further view of Settemsdal (2013/0313894 A1).
	Regarding Claim 17,
Tokuda in view of Belady teaches the claimed subject matter in claim 16 and the combination further teaches wherein the at least one power supply source comprises: a first Alternating-Current (AC) power source (Tokuda, fig.1, “Commercial power source”) to supply AC power (par [25]); and a battery power source (Tokuda, fig.1, battery power source in each power panel) to store the DC power and supply the stored power to the plurality of power panels (pars [23, 27, 30]; the battery obviously supplies the stored power to the power panel that has an abnormality/needs power. Thus, over the course of the system’s lifetime, the battery supplies stored power to the plurality of power panels over time).
The combination does not explicitly disclose the battery supplies the stored power while power supply of the first AC power source and the second AC power source is restored in a switching manner, when the power supply of the first AC power source and the second AC power source is interrupted, and wherein the battery power source uninterruptibly supplies the stored power until the power supply is restored after the power supply is restored int eh switching manner after the power supply is interrupted.
Settemsdal (fig.2), however teaches the power panel comprises at least one power supply source that has a first Alternating-Current (AC) power source (51, “G1”) and a second AC power source (52, “G2”); and a battery power source (11) to store the DC power and supply the stored power while power supply of the first AC power source and the second AC power source is restored in a switching manner, when the power supply of the first AC power source and the second AC power source is interrupted (Settemsdal, pars [37, 85, 93]; battery 11 supplies stored power while the supply of the main supply 15 is being restored in a switching manner/breakers interconnecting the AC sources , when both G1 and G2 are interrupted), and wherein the battery power source (11) uninterruptibly supplies the stored power until the power supply is restored after the power supply is restored in the switching manner after the power supply is interrupted (pars [37, 57, 85, 93];  Settemsdal’s battery uninterruptibly/continuously supplies the stored power until the main power supply is restored in a switching manner after the power supply from 15 is interrupted noting that Settemsdal teaches first and second sources have breakers that are opened when in a failure condition/power supply is interrupted and closed when restored- this is “in a switching manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Settemsdal so that the power panel that has a battery still above the predetermined value but has it’s main power supply interrupted to continuously supply power to power panel(s) that have both their main power supply interrupted and their battery is below a predetermined value where it is incapable of supplying stored power. 
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 17 and further teaches wherein each of the plurality of power panels comrpises: at least one first power conversion device (Tokuda, fig.1, AC/DC converter in each panel) to convert the power supplied from the atleast one power supply source into DC power (Tokuda, fig.1, par [25]); and a second power conversion device (Tokuda, fig.1, DC/AC in each panel) to convert the DC power supplied from the at least one first power conversion device into the driving power and supply the driving power to the load (Tokuda, par [26]).
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 18 and further teaches wherein the plurality of power panels supplies the DC power to the second power conversion device through any one of the at least one first power conversion device according to a state of the at least one power supply source (Tokuda, pars [25-26]; during the normal operation of the AC source for each panel, the DC power is supplied to the DC/AC converter through the AC/DC converter).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 19 and further teaches wherein the plurality of power panels is configured such that, in case where power supply of any one conversion device that supplies the DC power to the second power conversion device is interrupted, the DC power is supplied to the second power conversion device through another conversion device other than the one conversion device (Tokuda, fig.1, par [27] and Settemsdal, pars [37, 74, 85]; the combination teaches adding Settemsdal’s second AC source G2 connected to the another conversion device 32 to be redundant to the first AC source connected to the one conversion device. Thus, when the DC power supply from the first conversion device connected to first AC source is interrupted, the another conversion device 32 belonging to the redundant AC source G2 supplies DC power, because it is redundant to the one conversion device of the first AC source).
Regarding Claim 21,
The combination teaches the claimed subject matter in claim 20 and further teaches wherein  the at least one first power conversion device is configured such that the DC power is supplied to the second power conversion device through a conversion device which receives power from the battery power source, while the one conversion device is switched to the another conversion device (Tokuda, pars [25-27], Settemsdel, pars [37, 85, 93]; the combination teaches DC power is supplied through a converter belonging to the battery to second conversion device while the one conversion device of the main supply is switched to the another conversion device of the main supply so that they/main power supply can be restored).
Regarding Claim 22,
The combination teaches the claimed subject matter in claim 17 and further teaches wherein the plurality of circuit breakers is configured such that a circuit breaker between one power panel interrupted in power supply and a power panel adjacent to the interrupted power panel is closed to connect the interrupted power panel and the adjacent power panel to the bus line so as to supply the DC power from the adjacent power panel to the interrupted power panel through the bus line, when the power supply of the one power panel of the plurality of panels is interrupted (Tokuda, pars [23, 30] and Belady, fig.8, pars [57, 65]; Tokuda teaches supplying power from an adjacent power panel (for e.g. 200 or 300 or 400) to an interrupted panel (for e.g. 100) through the bus line 600. Belady teaches closing the circuit breaker 830 to share DC power between panels. Thus, Tokuda’s system would actively close a circuit breaker from the adjacent panel to the interrupted panel to supply the DC power from the adjacent panel to the interrupted panel).
The combination teaches one circuit breaker shared between the interrupted panel and the adjacent power panel. The combination does not explicitly disclose a circuit breaker for each power panel (the interrupted panel and the adjacent panel); however, duplicating the circuit breaker so that each panel would have its own circuit breaker instead of sharing the same breaker would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. By having two circuit breakers for each panel, you would not have to share the breaker to achieve the sharing of power between two panels. This is an obvious design choice that would not change the fact that the breaker would have to be closed when supplying power from an adjacent healthy panel to an interrupted panel. 
Regarding Claim 23,
The combination teaches the claimed subject matter in claim 22 and further teaches wherein the interrupted power panel is configured such that the DC power is supplied through a conversion device connected to the battery power source until the DC power is supplied from the adjacent power panel after the power supply is interrupted (Tokuda, pars [27-28, 30] and Belady, pars [57, 65], Settemsdal, par [93]; Tokuda teaches the DC power from the battery is supplied through a conversion device as also further shown by Settemsdal’s converter 13 even when the battery is below a predetermined value as it still has some power to supply until the request is made and DC power supply is supplied from the adjacent healthy power panel to the interrupted power panel. Belay further teaches sharing DC power between a power panel that does not have enough power and an adjacent panel that has excess power).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836